DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 13-16, 22-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0112836 A1 [Rieder].

Regarding Claim 1:
Rieder teaches a sterilization module (i.e. a semiconductor lamp, per the abstract, which emits UV light, per para 17) comprising: 
a light source configured to irradiate ultraviolet light (para 17, Fig. 1 (17)); 
a board on which the light source is mounted (Fig. 1 (16), para 59); 
a protective tube accommodating the board therein and configured to transmit the ultraviolet light irradiated from the light source (Fig. 1 – translucent tube (2)); 
a first base coupled to one side of the protective tube (Fig. 1 end cap (4)); and 
a second base coupled to the other side of the protective tube (Fig. 1 end cap (4), note para 13 explains that both end caps may be used for support and electrical contacting), 
wherein each of the first base and the second base includes: 

    PNG
    media_image1.png
    704
    853
    media_image1.png
    Greyscale
 an insertion part to be inserted inside the protective tube (the distal portion of end cap (4) extending from protrusion (5) to the right side of the body as viewed in Fig. 1), the insertion part having a first diameter when viewed in a first cross-section perpendicular to a length direction of the protective tube (see annotated Fig. 1); and 
a cover part (Those portions of Fig. 1 (5) as seen in Fig. 1) integrally formed with the insertion part as a single piece (as shown in Fig. 1, (4) and (5) are of unitary construction) and having a second diameter greater than the first diameter in the first cross-section (see annotated Fig. 1).
wherein the insertion part includes a protrusion that protrudes from an outer peripheral surface to have an O-ring shape (Fig. 1 (4) has an O-ring shape at least along farther to the right, as viewed, of Fig. 1 (20). That is to say that the distal portion of Fig. 1 (4) is shaped like an O-ring and protrudes from the outer peripheral surface of (4) in a distal fashion.).

Regarding Claim 3:
Rieder teaches the sterilization module of claim 1, wherein the second diameter is the same as a diameter of an outer peripheral surface of the protective tube (as shown in Fig. 1).

Regarding Claim 4:
Rieder teaches the sterilization module of claim 3, wherein a difference between the second diameter and the first diameter is the same as a thickness of the protective tube (as shown in Fig. 1).

Regarding Claim 5:
Rieder teaches the sterilization module of claim 1, wherein the insertion part includes: 
a fixation groove recessed from a surface of the insertion part (the groove in (4) distal to protrusion (20)), and into which the board is to be inserted and fixed (as shown in Fig. 1, wherein board (16) is inserted under the distal portion of (4)); and 
a receiving groove recessed from the surface of the insertion part and connected to the fixation groove (the groove defined by the extreme distal portion of (4) wherein the surface of (4) tilts inwards towards the central axis of the module).

Regarding Claim 13:
Rieder teaches the sterilization module of claim 1, wherein the protrusion is formed integrally with the insertion part and the cover part (Fig. 1 shows that the protrusion of (4) beyond (20) is still part of (4). As such, they are determined to be integrally formed.).

Regarding Claim 14:
Rieder teaches the sterilization module of claim 1, wherein a cross-section of the protective tube is circular or polygonal (as shown in Fig. 4 (2)).

Regarding Claim 15:
Rieder teaches the sterilization module of claim 1, wherein the light source is formed in plural (paras 17, 19) to emit ultraviolet light in different directions (para 17 notes that a lens is required for beam guidance. This indicates that the emitted light is directed in multiple directions.).

Regarding Claim 16:
Rieder teaches the sterilization module of claim 1, wherein at least one of the first base and the second base further comprises a coupling part connected to the cover part to be coupled to an external device (Fig. 1 (11)).

Regarding Claim 22:
Rieder teaches a sterilization module (i.e. a semiconductor lamp, per the abstract, which emits UV light, per para 17) comprising: 
a light source configured to irradiate ultraviolet light (para 17, Fig. 1 (17)); 
a board having a light emitting surface (Fig. 1 (16), para 59), on which the light source is mounted, and a back surface opposite to the light emitting surface (As shown in Fig. 1); 
a protective tube accommodating the board therein (Fig. 1 (2)) and configured to transmit ultraviolet light irradiated from the light source (Fig. 1 (2) is described as being “translucent”); 
and first and second bases respectively provided to both ends of the protective tube (caps 4, which are located at both ends of the tube per para 13), 
wherein one end of the board is coupled to be inserted into a fixation groove of the first base and the other end of the board is coupled to be inserted into a fixation groove of the second base (the board is shown in Fig. 1 to be inserted into the groove in the caps (4) distal to protrusion (20)) and under (4)), such that the top and bottom surfaces of each end of the board face an inner surface of the first and second base, respectively (in that the board is inserted into each of the first and second base, its top and bottom surfaces must face the inner surfaces of said bases. Further, Fig. 3 shows that its top and bottom surfaces are folded over. Thus, both the top and the bottom surfaces face the same directions, including a direction of the inner surface of the base., 
wherein the light emitting surface is spaced apart from a center of each of the first and second bases, when viewed in a first cross-section perpendicular to a length direction of the protective tube (as shown in Fig. 1); and
wherein each of the first base and the second base further includes a receiving groove (the groove in Fig. 1 between (19) and the top portion of the distal element of (4)) connected to the fixation groove (it is connected through the open area between the caps) and having a greater width than that of the fixation groove (as shown in Fig. 1, the receiving groove has a greater length in the length direction of the tube. Furthermore, since the receiving groove is closer to the axis of the cylindrical body that the fixation groove, it also has a greater length in a direction perpendicular to the length direction of the tube.).

Regarding Claim 23:
Rieder teaches the sterilization module of claim 22, wherein, when viewed in the first cross-section, a longest distance between the light emitting surface and an outer peripheral surface of the first base or the second base has a value different from a longest distance between the back surface and the outer peripheral surface of the first base or the second base (as shown in Fig. 1, the distance between the light surface and most distant portion of outer peripheral element (5) is shorter than the distance between the back surface and the most distant portion of (5)).

Regarding Claim 24:
Rieder teaches the sterilization module of claim 23, wherein, when viewed in the first cross-section, the longest distance between the light emitting surface and the outer peripheral surface of the first base or the second base has a value less than the longest distance between the back surface and the outer peripheral surface of the first base or the second base (as shown in the cross-section of Fig. 1, the distance between the light surface and most distant portion of outer peripheral element (5) is shorter than the distance between the back surface and the most distant portion of (5)).

Regarding Claim 25:
Rieder teaches the sterilization module of claim 22, wherein: the fixation groove is spaced apart from a center of each of the first and second bases, when viewed in the first cross-section (as shown in Fig. 1).

Regarding Claim 26:
Rieder teaches the sterilization module of claim 25, further comprising 
a connector provided on the light emitting surface of the board (Fig. 1 (15)), wherein: 
at least one of the first and second bases accommodates the connector (as shown in Fig. 1); and 
the receiving groove is spaced apart from the center of each of the first and second base, when viewed in the first cross-section on the cross section (as shown in the cross section of Fig. 1).

Regarding Claim 27:
Rieder teaches a sterilization module (i.e. a semiconductor lamp, per the abstract, which emits UV light, per para 17)  comprising: 
a light source configured to irradiate ultraviolet light (para 17, Fig. 1 (17)); 
a board having a light emitting surface (Fig. 1 (16), para 59), in which the light source is mounted, and a back surface opposite to the light emitting surface (as shown in Fig. 1); 
a protective tube accommodating the board therein  (Fig. 1 (2)) and configured to transmit ultraviolet light irradiated from the light source  (Fig. 1 (2) is described as being “translucent”); and 
first and second bases respectively provided to both ends of the protective tube (caps 4, which are located at both ends of the tube per para 13), wherein: 
one of both ends of the board is coupled to at a fixation groove of least one of the first base and the second base (Fig. 1 shows the board inserted into the groove in the caps (4) distal to protrusion (20)) and under (4)), such that portions of the light emitting surface and the back surface of the board face an inner surface of the first and second base, respectively (in that the board is inserted into each of the first and second base, its top and bottom surfaces must face the inner surfaces of said bases. Further, Fig. 3 shows that its top and bottom surfaces are folded over. Thus, both the top and the bottom surfaces face the same directions, including a direction of the inner surface of the base.); 
the light emitting surface is spaced apart from a center of the protective tube, when viewed in a first cross-section perpendicular to a length direction of the protective tube (as shown in Fig. 1);
wherein each of the first base and the second base further includes a receiving groove (the groove in Fig. 1 between (19) and the top portion of the distal element of (4)) connected to the fixation groove (it is connected through the open area between the caps) and having a greater width than that of the fixation groove (as shown in Fig. 1, the receiving groove has a greater length in the length direction of the tube. Furthermore, since the receiving groove is closer to the axis of the cylindrical body that the fixation groove, it also has a greater length in a direction perpendicular to the length direction of the tube.).

Regarding Claim 28:
Rieder teaches the sterilization module of claim 27, wherein, when viewed in the first cross-section, a longest distance between the light emitting surface and the protective tube has a value different from a longest distance between the back surface and the protective tube (as shown in Fig. 1).

Regarding Claim 29:
Rieder teaches the sterilization module of claim 28, wherein, when viewed in the first-cross-section, the longest distance between the light emitting surface and the protective tube has a value less than the longest distance between the back surface and the protective tube (as shown in Fig. 1).
Allowable Subject Matter

Claim 30 is allowed.
Claims 2, 6-12, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are not persuasive.
Applicant argues that Rieder fails to teach the O-ring shaped protrusion of claim 1. This is not persuasive. The portion of insertion piece (4) in Rieder that protrudes distally from element (20) meets this limitation.
Applicant argues that Rieder fails to teach that the top and bottom portions of its LED board face an inner surface of the bases. This is not persuasive. Fig. 3 of Rieder demonstrates that the boards ends are folded over. This means that the bottom surface is folded into the former position of the top, and vice versa. As such, both sides of the board face an interior surface of the base, albeit at different lengthwise positions of the board.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881